DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1, 2, 4, 6-9, 11-14, 19 and 20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1, 2, 4, 6-9, 11-14, 19 and 20 filed on 08/07/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claim wherein the different system monitor is configured to directly acquire power supply relay information related to a state of the power supply relay in the different system through a signal line different from the communication path and is configured to monitor the abnormality of the different system based on the power supply relay information, the different system monitor is further configured to monitor the abnormality of the different system based on the information acquired from the controller in the different system by the communication and the power supply relay information acquired directly from the different system, and the different system monitor is further configured to: monitor the abnormality of the different system based on information acquired from the controller of the different system by the communication in a normal state; and monitor the abnormality in the different system based on the power supply relay information acquired through the signal line when a communication disruption occurs.
The closet references to the present invention are believed to be as follows: Takizawa et al. (US 20190023315 A1). Takizawa disclose a controller provided with 2 sets of control systems which control a supply current to each set of the windings. When abnormality occurs in one set of the windings and the control system, the electric motor control system sets 0 to supply current to all phase or partial phase windings of abnormality occurrence set, and increase supply current to normal set of the windings up to an irreversible current that increase an irreversible demagnetizing factor of the permanent magnet more than the normal time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846